

EXHIBIT 10.3
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT, dated as of the 20th day of September, 2011
("Agreement"), by and between Barclay Road, Inc., a Wyoming
corporation  (“Barclay” and/or “Buyer”), and Mission Energy, LLC, a Kentucky
limited liability company (“Mission” and/or "Seller"). Buyer and Seller are
called herein individually the “Party” or collectively the “Parties”.
 
For and in consideration of the mutual covenants, obligations and benefits made
and obtained herein, the Parties agree as follows:
 
1.           Purchase and Sale.  Subject to the terms and conditions set forth
below, Seller shall sell, and Buyer shall purchase, all of Seller’s right,
title, and interest in and to the following land and property interests within
Knox County, Kentucky, as listed in Exhibit “A”. The interest conveyed includes
Sellers rights in and to oil, gas and other mineral interests, including
equipment located on the leases.  The oil and gas leases, and interests conveyed
by this agreement are specifically enumerated in Exhibit A attached hereto, and
will be conveyed by assignments for each property to be filed in the appropriate
County of Record., the (“Assignment”)   The Property shall be free of all liens,
claims, mortgages, security interests, judgments or encumbrances or any other
adverse claims, causes of action, suits and legal actions created by or under
Seller. The oil and gas leasehold interests and working interests and the
resulting net revenue interests are to be conveyed in or related to the Property
as described in Exhibit “A”.  The term “Land” herein after shall refer to the
oil and gas and hydrocarbon leasehold estate in and unto the lands covered by
such interests together with any fee ownership interest in the oil and gas and
hydrocarbons in and unto said lands.  The term “Leases” shall refer to the oil,
gas, injection wells and other mineral leases on such Land, and the term “Wells”
shall refer to all oil and gas wells, whether actively producing or otherwise
located on such Leases, as all are described in Exhibit “A”. All facilities and
equipment located on, in or under the interests described in this  Section 1 and
which are used for or in connection with producing, processing, separating,
treating, compressing, dehydrating and transporting oil, gas or other
hydrocarbons produced therefrom, such as wells, pumps, casing, tubing, tanks,
surface and downhole equipment, pipelines, gathering systems, injection systems,
and other similar property are included with exception of the Testers referred
to specifically herein.
 
(a)           Contracts and contractual rights and interests to the extent that
they are related to the ownership, operation, use or maintenance of the land and
property interests described in this Section 1, including but not limited to
rights and obligations related to the sale of product pursuant to current
agreements with Oil and Gas purchasers, and all other rights in or derived from
farmin or farmout agreements, seismic permits or similar agreements including
rights therein to certain seismic information related to the Property,
communization agreements, unit agreements, orders and decisions of regulatory
agencies establishing or related to units, unit operating agreements, joint
operating agreements, enhanced recovery and injection agreements, pooling
agreements, gas balancing agreements, sales and processing agreements, boundary
and line well agreements, salt water disposal agreements, compression
agreements, processing agreements, treating agreements, surface and sub-surface
use agreements, water supply contracts, rights-of-way; easements and servitudes
(collectively "Contracts"). Exhibit “C” includes Contracts and other Agreements
in Sellers possession that transfer to Buyer.
 
(b)           Permits, licenses, approvals, authorizations and applications
issued by or filed with federal, state or local governments and agencies;
authorizations to construct and permits to operate; underground injection
rights; and all other similar rights and interests, to the extent they apply to
or are used in connection with the ownership, operation, use or maintenance of
the land and property interests described in this Section 1 to the extent they
are assignable (the “Permits”).

 
 
1

--------------------------------------------------------------------------------

 
 
 
(c)           All facilities and equipment, as shown in Exhibits “A”, and “B”.
located on, in or under the interests described in this Section 1, in the same
proportion as the proportionate ownership of Seller's interests described in
this Section 1 and are used for or in connection with producing, processing,
separating, treating, compressing, dehydrating and transporting oil, gas or
other minerals produced therefrom, such as wells, pumps, casing, tubing, tanks,
surface and downhole equipment, pipelines, gathering systems, injection systems,
and other similar property.
 
(d)           To the extent in Seller’s possession, all original files and all
data, including, but not limited to, lease, title information and records, land
records, contract files, well logs, workover and drilling history, geologic and
geophysical data, and maps and plats relating to the land and property interests
described in this Section 1 (“Data”). Seller has the right to retain copies of
said data as required.
 
(e)           All oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, and all other products refined or extracted
therefrom, together with all hydrocarbons produced in association with these
substances, in and under and which may be produced and saved from or
attributable to the Property (the “Hydrocarbons”), from and after the Effective
Date and all rents, issues, profits, proceeds, products, revenues and other
income from or attributable thereto; and
 
(h)           All other rights, titles and interests in, to or under or derived
from the Property, as shown on Exhibit “A” limited to the leasehold estates
only.
 
2.           Purchase Price.  In exchange for conveyance of the Property, Buyer
shall deliver to Seller for the Property, certificates (the “Certificates”)
representing a total of Two Hundred Million (200,000,000) shares of Buyer’s
common stock, the Certificates to be in the names and denominations set forth on
Exhibit B hereto ("Purchase Price").
 
3.           Effective Date.  The transfer of title to the Property from Seller
to Buyer shall be effective as of September   , 2011 ("Effective Date").

 
 
2

--------------------------------------------------------------------------------

 
 
 
4.           Closing.  Closing (the “Closing”) shall take place on September ,
2011, ("Closing Date"), at Seller’s Office, or in a manner agreed to by the
parties. Closing may occur earlier with agreement of the parties.  The Parties
hereto agree to use their good faith efforts to close the transaction
contemplated hereby by the Closing Date.  In the event of the failure to close
the transaction contemplated hereby on or prior to the Closing Date, due in no
part to either Party having breached this Agreement, the Parties shall use best
efforts to agree in writing upon a date by which the transaction contemplated
hereby shall close.  In the event the Parties are unable to reach agreement as
to such an extension of the Closing Date prior to 5:00 PM central time on the
Closing Date, the Agreement shall be deemed to have been terminated by mutual
consent of the Parties. As part of Closing, the following shall occur:
 
(a)           Execution and Delivery of Documents and Instruments.  The Parties
shall execute, acknowledge and deliver the following:
 
(i)           Assignments.  Seller shall execute, acknowledge and deliver to
Buyer an Assignment and Conveyance and a Bill of Sale in the forms attached
hereto as Exhibits "A” respectively (the "Assignments”).
 
(ii)           Other Instruments.  All other instruments as may be reasonably
required to consummate the agreements of the Parties hereunder
 
(b)    Payment of Purchase Price.  Buyer shall issue the Certificates
representing the Purchase Price, to Seller by wire transfer.  Seller asserts
that properties are sold free and clear of liens or encumbrances.
 
(c)      Release of Liens.  To the extent not already provided by Seller to
Buyer prior to Closing, Seller shall cause, at Seller's sole cost and expense,
the delivery to Buyer of full releases in recordable form of all mortgages,
deeds of trust, liens and security interests, created by Seller, if any, against
the Property.
 
(d)           Resignation and Election of Officers. At the Closing, the Board of
Directors of the Company shall, by written consent, elect (i) Andrew Kacic as
the Chief Executive Officer and Secretary of the Company, and (ii) Walter Powell
as the President and Treasurer of the Company.  Following completion of the
transactions at the Closing, Eduardo Valero Erana shall resign as President and
Chief Executive Officer of the Company.
 
(e)           Election of New Directors. Following the Closing, the Board of
Directors of the Company shall promptly authorize and mail to stockholders of
the Company an Information Statement on Schedule 14C noticing a Special Meeting
of Stockholders for the election of Andrew Kacic and Walter Powell as additional
directors of the Company.
 
(f)           Recording.  Following Closing, Buyer shall record and file the
Assignments and other instruments at Buyer's cost.
 
5.           Conditions to Closing.
 
(a)           Due Diligence. Buyer has conducted due diligence and is satisfied,
as determined in Buyer's sole discretion, as a result of their inspection of the
Property and information related thereto that the Property is acceptable.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)           Approval and Consents from Third Parties.  To the extent any
lessor or other interested party to any right or interest to be conveyed to
Buyer as part of the Property, or interested party in any Contract, holds the
right to consent to or approve the assignment by the Seller of all of its right,
title or interest in such instrument, the Seller and Buyer shall use
commercially reasonable efforts to obtain the consent from such interested party
prior to Closing.  While the Buyer shall be primarily responsible therefore,
each party shall cooperate with the other parties in obtaining, as promptly as
possible, all approvals, authorizations and clearances of governmental and
regulatory bodies and officials required to consummate the transactions
contemplated hereby, including, without limitation, providing such other
information and communications to governmental and regulatory authorities as
such governmental and regulatory authorities or the other parties may reasonably
request.  In the event, after such efforts, of the inability of the Buyer to
obtain any consent or approval of the assignment related to any transfer
required pursuant to this Agreement prior to Closing which is considered by the
Buyer, in their sole discretion, to be material to the transaction, Buyer shall
have the right as determined in their sole discretion to either: (i) waive such
requirement as a condition to closing; (ii) adjust the purchase price as agreed
to, or (iii) terminate this Agreement with no further obligation to Seller
 
(c)           Representations and Warranties.  The representations and
warranties of Seller contained in this Agreement in or in any certificate or
document executed and delivered by Seller to Buyer pursuant to this Agreement in
Sellers best judgment shall have been true and correct on the date made and
shall be true and correct in all respects, on and as of the Closing Date as
though such representations and warranties were made at and as of such date, and
shall survive the Closing. Title to properties are conveyed by Exhibit “A”
(Assignment and Bill of Sale), and as such are not warranted by Seller.
Operating costs of the lease in which Seller has separated normal costs from
actual monies spent is the belief of the Seller. Buyer agrees with this based on
due diligence that has been done by itself. Seller makes no warranty as to any
operating costs that have been furnished to Buyer and Buyer has done its own due
diligence concerning operating costs.
 
(d)           Compliance with Agreement.  On and as of the Closing Date, Seller
shall have performed and complied in all respects with the covenants and
agreements required by this Agreement to be performed and complied with by
Seller on or before the Closing Date.
 
(e)           No Action or Proceeding.  On the Closing Date, no action or
proceeding in which Seller is a named party by any public authority or any other
person shall be pending before any court or administrative body or overtly
threatened to restrain, enjoin or otherwise prevent the consummation of this
Agreement or the transactions contemplated hereby, and no action or proceeding
in which Seller is a named party by any public authority or private person shall
be pending before any court or administrative body or overtly threatened to
recover any damages or obtain other relief as a result of this Agreement or the
transactions contemplated herein or as a result of any agreement entered into in
connection with or as a condition precedent to the consummation thereof, which
action or proceeding could result in a decision, ruling or finding which will
materially and adversely affect Buyer's ability to conduct normal operations
with the Property after the Closing, then  the agreement may be terminated.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
6.           Taxes and Fees.
 
(a)           All severance, production, excise, windfall profit and other
taxes, except income taxes, assessed or arising as a result of the production or
removal of oil, gas and other hydrocarbons included in the Property, or the
proceeds from the sale of such production, shall be prorated as of the Effective
Date.
 
(b)           Buyer shall pay all sales, use and transfer taxes relating to the
sale and transfer of the Property under this Agreement.
 
(c)           Buyer shall pay all recording fees and all documentary transfer
taxes assessed as a result of recording or filing documents effecting or
evidencing the transfer of the Property from Seller to Buyer.
 
7.       Representations and Warranties of Seller.  The Seller represents and
warrants to Buyer as follows:
 
(a)           Seller has all authority necessary to enter into this Agreement
and to sell the Property on the terms provided herein and to perform all
obligations hereunder.
 
(b)           This transaction will not: (1) result in the breach of any term or
condition of, or constitute a default or cause the acceleration of any
obligation under, any agreement or instrument to which it is a party or is
otherwise bound; (2) violate or conflict with any applicable judgment, decree,
order, permit, law, rule or regulation; or (3) result in any material liability
to Buyer under the terms of any contracts or agreements.
 
(c)           This Agreement is duly executed and delivered on Seller’s behalf
and at Closing all documents and instruments required hereunder will be duly
executed and delivered.  This Agreement does, and such documents and instruments
shall, constitute legal, valid and binding obligations enforceable in accordance
with their terms, except to the extent enforceability may be affected by
bankruptcy, reorganization, insolvency or similar laws affecting creditors'
rights generally.
 
(d)       At Closing Seller shall transfer all right, title and interest in the
Property, free and clear from any and all mortgages, liens, encumbrances, claims
or lawsuits which affect the Property by Seller. Seller is unaware of any
mortgages, liens, encumbrances, security interests, judgments, claims or
lawsuits which may affect Seller’s interest in the Property.
 
(e)           Seller has filed all required returns and paid all required taxes
relating to production from or related to the Property as listed in Exhibit “A”,
or Exhibit “C” of any nature to which the Property are or may be subject,
including severance, franchise and sales taxes and all taxes shown to be due and
payable on such returns or on any assessments received by the Seller and due and
payable by the Seller with regard to, or to which the Property may be subject,
on or before the date hereof have been paid.  There are no agreements, waivers
or other arrangements providing for an extension of time with respect to the
assessment of any such tax or deficiency against the Seller nor suits, nor any
other actions, proceedings, investigations or claims now pending or threatened
against the Seller, in respect to any such tax or assessment, or any matters
under discussion with any authority relating to any such taxes or assessments,
or any claims for additional taxes or assessments asserted by any such
authority.

 
 
5

--------------------------------------------------------------------------------

 
 
 
(f)     Seller will convey at closing all of Seller’s interest in easements and
rights of ingress and egress for utilities and services necessary for all
operations conducted by Seller on the Property.
 
(g)   All contracts and other leases, licenses and commitments being conveyed
pursuant hereto are valid, binding and in effect in accordance with their terms
and conditions and there are no existing defaults thereunder or conditions which
with the passage of time or notice or both might constitute such a default by
any party thereto. However, some leases are inactive, as previously described
herein.
 
(h)   There are no suits, actions, claims, and inquiries, legal, administrative
or arbitration proceedings pending, investigations by any private or
governmental body, or claims threatened against or affecting the Seller or
Seller’s interest in the Property, or which question the validity or legality of
the transactions contemplated hereby or with regard to this Agreement or the
ownership of the Seller.  Seller does not know of any basis or grounds for any
such suit, action, claim, inquiry, investigation or proceedings.  There is no
known outstanding order, writ, injunction or decree of any court, governmental
agency or arbitration tribunal against or affecting Seller or Seller’s interest
in the Property.
 
(i)   The Property and all operations thereon are and have been operated by
Seller in compliance with all applicable federal, state or local laws as far as
Seller reasonably knows or believes..
 
(j)       All  royalties, rentals and other payments due with respect to the
Properties have been properly and timely paid as prescribed by the Mineral
Interests governing them except as listed in exhibit “C”. To the best of Sellers
knowledge, all conditions necessary to keep the oil and gas leases in force have
been fully performed, or curative work is in progress, and no notices have been
received by Seller of any claim to the contrary and all of the oil and gas
leases are in effect except as listed in Exhibit “D”.
 
(k)     All laws, regulations and orders of all governmental agencies having
jurisdiction over the Property or operations conducted thereon have been and
will continue to be complied with in all material respects until the Closing
Date.  Seller has obtained all material necessary permits from governmental
agencies having jurisdiction in connection with the Property, including, without
limitation, the injection and disposal of salt water, or operations conducted
thereon and have timely, properly and accurately made and will continue to
timely, properly and accurately make all filings required by all governmental
agencies with respect to the Property or operations conducted thereon
 
(l)           Exhibit "A" contains a list of all Leases, Mineral Interests and
other mineral estates and interests within the Lands owned by Seller and is true
and correct; and title to the Leases shall be assigned to Buyer  by instruments
containing special warranty by and through Seller only and not others.

 
 
6

--------------------------------------------------------------------------------

 
 
 
(m)       The Mineral Interests entitles Buyer to receive not less than the
undivided interest set forth in Exhibit "A" as “net revenue interest” or “NRI”
of all indicated hydrocarbons produced, saved and marketed from or attributable
to the Wells, including any non-producing, behind the pipe, or proved or
unproved undeveloped reserves owned by Seller, including through plugging,
abandonment and salvage of such Wells.
 
(n)           Seller to the best of its knowledge has provided Buyer with
complete and accurate information relating to the Leases, the Wells, the working
interests and Property, including without limitation, all applicable agreements
relating, appertaining or incidental to the Leases and Wells, production history
and characteristics possessed by Seller..
 
(o)           Seller has made available to Buyer for examination, all title and
other information relating to the Property insofar as the same is in Seller’s
possession and after Closing will cooperate with Buyer in Buyer's efforts to
obtain such additional information relating to the Property that Seller has in
its possession,  as Buyer may reasonably require.
 
(p)           Seller has caused the Property to be produced, operated and
maintained in a good and workmanlike manner consistent with good oilfield
practices, and has kept the Leases in effect except for leases undergoing
curative work which may have been inactive and on which there is work being
performed to bring said leases into an active status.
 
(q)    During the period between the Effective Date and the Closing, Seller has
not entered into any agreements or commitments with respect to the Property, has
not modified nor terminated any of the agreements relating to the Property,
including, without limitation, the Basic Documents and the Product Contracts,
has not encumbered, sold or otherwise disposed of any of the Property other than
personal property which has been replaced by equivalent property or consumed in
the operation of the Property, and has not voluntarily compromised any amounts
payable to Seller due to casualty loss or any pending or threatened taking
related to the Property
 
(r)           Seller has exercised reasonable efforts in safeguarding and
maintaining all engineering, geological and geophysical data, reports and maps,
contract rights and like information relating to the Property.
 
(s)   Prior to the Closing Date, Seller has used reasonable efforts to maintain
its relationships with all suppliers, customers and others having business
relationships with Seller with respect to the Property so that such
relationships will be preserved for Buyer on and after the Closing Date.
 
(t)           All Wells, whether producing or not, located on the Lands, other
than Wells which have been previously plugged and abandoned in compliance with
applicable rules and regulations, are set forth in Exhibit "A" hereto.
 
(u)           To the best of Seller’s knowledge, there are no underground
storage tanks located on any of Lands.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
8.           Representations and Warranties of Buyer.  Buyer represents and
warrants that:
 
(a)           It is a corporation duly organized, validly existing and in good
standing under the laws of the state of Wyoming  and will be duly qualified to
do business in Kentucky where the property is located by closing date.
 
(b)           It has all authority necessary to enter into this Agreement and to
purchase the Property on the terms provided herein and to perform all its
obligations hereunder;
 
(c)           This transaction will not:  (1) violate or conflict with any
provision of its Articles of Incorporation, Bylaws, or other governing
documents; (2) result in the breach of any term or condition of, or constitute a
default or cause the acceleration of any obligation under, any agreement or
instrument to which it is a party or is otherwise bound; or (3) violate or
conflict with any applicable judgment, decree, order, permit, law, rule or
regulation; and
 
(d)           This Agreement is duly executed and delivered on its behalf and at
Closing all documents and instruments required hereunder will be duly executed
and delivered.  This Agreement does, and such documents and instruments shall,
constitute legal, valid and binding obligations enforceable in accordance with
their terms, except to the extent enforceability may be affected by bankruptcy,
reorganization, insolvency or similar laws affecting creditors' rights
generally.
 
9.           Environmental Representations and Warranties
 
(a)           With respect to the Property, the Seller represents and warrants
to the best of its knowledge that:
 
(b)           All operations with respect to the Property are in compliance with
all Environmental Laws. Seller has received no notification from any
Governmental agency regarding violation of any Environmental Law or Regulation
and believes properties are in compliance on an ongoing basis.
 
(c)           No known facts or circumstances exist which could reasonably be
expected to result in any Environmental Liabilities to Seller or the Buyer as of
the Closing date with respect to the Property
 
(d)           Seller does not now own, lease or otherwise operate any disposal
sites on the Property.
 
10.           Environmental Covenant.
 
(a)           Availability of Data to Buyer.  Prior to the date of Closing,
Seller will make available to Buyer information which is in the possession or
control of the Seller or to which Seller has access (other than publicly
available information to which Buyer has equal access) which relates to the
environmental condition of the Property, such information includes, without
limitation, information regarding crude oil and produced water that may have
been spilled or disposed of on-site and the locations thereof; onsite pits and
pit closures; on-site burial; land farming; land spreading; underground
injection; and on-site solid waste disposal sites.

 
 
8

--------------------------------------------------------------------------------

 
 
 
(b)           Environmental Assessment.  Buyer has inspected the property to
make an environmental assessment of the Property during the due diligence
period. Buyer agrees to hold Seller harmless from any environmental liability or
the abatement thereof whether known or unknown to Buyer or Seller regarding the
Exhibit “A” properties.
 
11.           Access to Seller’s Information.  Seller has made available to
Buyer during normal business hours at Seller’s offices all material files,
records, documents and data in Seller’s possession relating to the Property,
including but not limited to, lease, land title and division order files
(including any available abstracts of title, title opinions and title curative
documents), contracts, correspondence, permitting files, engineering, production
and well files and well logs.  Seller shall not be obligated to perform any
additional title work and Seller shall not be obligated to make any existing
abstracts and title opinions current.
 
12.           Access to Seller’s Property.  Seller has given Buyer or Buyer's
authorized representatives, physical access to the Property without limitation
for purpose of inspecting and for conducting such studies, investigation and
other due diligence as Buyer, in its sole discretion, deems appropriate or
desirable.
 
13.           Waiver.  Any of the terms, provisions, covenants, representations,
warranties or conditions hereof may be waived only by written instrument
executed by the Party waiving the compliance. The failure of either Party at any
time or times to require performance of any provisions hereof shall in no manner
affect such Party's right to enforce the same. No waiver by either Party of any
condition or of the breach of any term, provision, covenant, representation or
warranty contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be construed as a further or
continuing waiver of any such condition or breach, or a waiver of any other
condition or of the breach of any other term, provision, covenant,
representation or warranty.
 
14.           Operator of the Property.  At the Closing, Seller shall execute
and deliver to Buyer appropriate documents concerning transfer of operations.
 
15.           Disclaimer of Representations and Warranties.  Except as expressly
set forth in this Agreement and documents delivered pursuant to Closing, the
Parties hereto make no, and disclaim any, representation or warranty whatsoever,
whether express or implied. Each Party hereto disclaims all liability and
responsibility for any other representation, warranty, statement, or
communication (orally or in writing) to the other Party (including, but not
limited to, any information contained in any opinion, information, or advice
that may have been provided to any such Party by any officer, stockholder,
director, partner, member, manager, employee, agent, consultant, representative,
or contractor of such disclaiming Party or any engineer or engineering firm, or
other agent, consultant, or representative) wherever and however made. Without
limiting the generality of the foregoing, Seller makes no representation or
warranty as to (a) the amount, value, quality, or deliverability of petroleum,
natural gas, or other reserves attributable to the Property or any portion
thereof, or (b) any geological, engineering, or other interpretations or
economic evaluations.

 
 
9

--------------------------------------------------------------------------------

 
 
 
16.           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation and in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.
 
17.           No Third Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted assigns, and other persons given rights of
indemnification hereunder.
 
18.           Construction.  The Parties have participated jointly in the
negotiating and drafting of this Agreement. In the event ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local or
foreign statute or law should be deemed also to refer to all rules and
regulations promulgated there under, unless the contexts requires otherwise. The
word "including" shall mean including, without limitation. If the date specified
in this Agreement for giving any notice or taking any action is not a business
day (or if the period during which any notices required to be given or any
action taken expires on a date which is not a business day) then the date for
giving such notice or taking such action (and the expiration date for such
period during which notice is required to be given or action taken) shall be the
next day which is a business day.
 
19.           Notice of Sale.  Immediately after the Closing, Buyer shall notify
oil and gas purchasers, government agencies and royalty owners that it has
purchased the Property and shall cause to be filed as required by the applicable
state regulatory body all necessary change of operator forms.
 
20.           Cooperation and Notification.  Seller and Buyer each agree to
execute and deliver such instruments or documents or take such further action as
may reasonably be required to carry out the intent of this Agreement.
 
21.           Survival of Provisions.  All representations, warranties,
indemnifications, covenants, obligations and promises of the Parties set forth
in this Agreement shall survive Closing.  All documents conveying the Property
shall incorporate by reference the terms and conditions of this Agreement.
 
22.           Costs and Expenses.  Except as otherwise expressly provided
herein, each Party shall bear and pay their own costs and expenses, including
but not limited to court costs, attorney’s fees, accountants, and other
advisors, incurred at any time in connection with pursuing or consummating this
transaction and all activities related to this transaction.
 
23.           Joint Venture, Partnership and Agency.  Nothing contained in this
Agreement shall be deemed to create a joint venture, partnership, tax
partnership or agency relationship between the Parties.
 
24.           Recording and Filing.  This Agreement shall not be recorded or
filed by either Party, or their successors or assigns, in or with any public or
government office, officer, agency or records repository without the prior
written consent of the other Party

 
 
10

--------------------------------------------------------------------------------

 
 
 
25.           Notices.  All notices and consents required or authorized
hereunder shall be in writing and shall be deemed to have been duly given by one
Party if delivered personally, telexed with receipt acknowledged, mailed by
certified mail with return receipt requested, delivered by a recognized
commercial courier or otherwise actually received by the other Party at the
address set forth below, or such other address as one Party shall have
designated by ten (10) days prior written notice to the other Party:
 
Buyer's Mailing Address:
 
 
Barclay Road, Inc.
 
 
Seller’s Address:
 
 
Mission Energy, LLC
 
POB 1750
 
Barbourville, KY 40906
 
 
26.           Time of Performance.  Time is of the essence in the performance of
all covenants and obligations under this Agreement.
 
27.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties with respect to this transaction and supersedes all prior
negotiations, statements, representations, discussions, correspondence, offers,
agreements and understandings relating to this transaction.  This Agreement may
be modified, amended of supplemented only upon the prior written agreement of
the Parties.

 
 
11

--------------------------------------------------------------------------------

 
 
 
28.           Assignment.  Neither Party may sell, assign, transfer, convey,
option, mortgage, pledge or hypothecate their rights and obligations hereunder
to any third-party without the prior written consent of the other Party.  Any
attempted assignment or delegation in violation of these terms will be
void.  Upon any authorized or approved sale, assignment, transfer, conveyance,
option, mortgage, pledge or hypothecation hereunder, all of the terms, covenants
and conditions of this Agreement shall be binding upon and inure to the benefit
of the respective successors and assigns of the Parties.
 
29.           Applicable Law.  THIS AGREEMENT, OTHER DOCUMENTS EXECUTED AND
DELIVERED PURSUANT HERETO, AND THE LEGAL RELATIONS BETWEEN THE PARTIES WITH
RESPECT TO THIS AGREEMENT, SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF KENTUCKY, AND THE PARTIES AGREE THAT THE ONLY PROPER
JURISDICTION AND VENUE SHALL BE IN THE CIRCUIT COURT OF KNOX COUNTY, KENTUCKY.
 
30.           Headings.  The headings used in this Agreement are inserted for
convenience only and shall be disregarded in construing it.
 
31.           No  Assumption of Liabilities.  Buyer is not assuming any debt,
liability or obligation of Seller, whether known or unknown, fixed or contingent
save and except as provided for by any other term and/or provision of this
agreement.
 
32.           Termination.  This Agreement may be terminated at any time before
the Closing:
 
(a)           By written consent of Buyer and Seller.
 
(b)           by Buyer, upon notice of termination of their obligation to
consummate the transaction delivered to Seller, if (i) there has been any
material breach of any covenant of any of the Seller or Seller has materially
breached any of its representations or warranties, stating in particularity the
default or defaults on which the notice is based; or (ii) if the results of
Buyer's Due Diligence, or any other event or circumstance, reveals a material
change in value of the Property as previously represented to Buyer by Seller; or
 
(c)           by Seller, upon notice of termination of its obligation to
consummate the transaction delivered to Buyer, if there has been any material
breach of any covenant of Buyer or Buyer has materially breached any of its
representations or warranties, stating in particularity the default or defaults
on which the notice is based;
 


 
12

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the 20th
day of  September, 2011.
 
 
Seller:
 
MISSION ENERGY LLC
 
By: /s/ Walter Powell                    
Title:
 
 
Buyer:
 
BARCLAY ROAD, INC.
 
By: /s/ Eduardo Valero Erano      
Title: President and Chief Executive Officer
 
 
 Exhibit A


 
Assignment and Bill of Sale, Lands, Leases and Wells

 
Wherein all leases listed have a 100% Working Interest and “Oil WI” shall then
have the meaning of 87.5% Net Revenue Interest
 
 
 
13

--------------------------------------------------------------------------------

 
